Citation Nr: 0000624	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for scars, 
residuals of shell fragment wounds, right shoulder, right 
wrist, right hand, and left pectoral region, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a right total knee replacement, currently 
evaluated as 60 percent disabling.

3.  Entitlement to service connection a right shoulder 
disorder (residuals of rotator cuff tear).

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to repeated falls secondary to the 
service-connected left leg disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder (left rotator cuff tear).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
November 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
February 1997.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 8, 1996, and 
a transcript of that hearing has been associated with the 
record on appeal.

The issue of service connection for a left elbow disorder is 
no longer in appellate status in light of the RO's grant of 
service connection for this disorder, described as 



left ulnar neuropathy, by rating decision in September 1998.

The Board observes that in August 1999, the appellant's 
representative requested consideration of a claim seeking 
special monthly compensation for periods in 1994 and 1995.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect evidence 
of scar inflammation, swelling, depression or ulceration in 
the area of the appellant's shell fragment wound scars of the 
right shoulder, right wrist, right hand and left pectoral 
region.

2.  The appellant underwent a right total knee replacement in 
November 1994 and his disorder is now manifested by 
complaints of pain, weakness, swelling and limited mobility.

3.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his shell fragment 
wound scars or right knee disabilities.

4.  The medical evidence does not establish the plausibility 
of a nexus or a possible cause-and-effect relationship or 
aggravation between the appellant's service-connected war 
injuries and disorders involving the right shoulder, cervical 
spine and kidneys.

5.  Service connection for a left shoulder disorder was 
previously denied by the Board in a decision dated in April 
1978.



6.  Evidence associated with the claims file since the April 
1978 Board decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The appellant's shell fragment wound scars of the right 
shoulder, right wrist, right hand and left pectoral region 
are no more than 10 percent disabling pursuant to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7804 (1999).

2.  The appellant's right knee disability is no more than 30 
percent disabling for the periods between February 11, 1993 
and March 22, 1994, and between May 1, 1994 and November 14, 
1994, and is no more than 60 percent disabling from January 
1, 1996, pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5055 (1999).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).

4.  The claims of entitlement to service connection for a 
right shoulder disorder, cervical spondylosis and a kidney 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The April 1978 Board decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100(a) (1999).

6.  New and material evidence has not been submitted to 
reopen previously denied claims of entitlement to service 
connection for a left shoulder disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluations

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Scars, Residuals of Shell Fragment Wounds

Regarding the residual shell fragment wound scars of the 
right shoulder, right wrist, right hand, and left pectoral 
region from the appellant's old war injuries, it is noted 
that the rating schedule provides that superficial scars not 
located on the head, face or neck but, which are nevertheless 
either poorly nourished, with repeated ulcerations, or tender 
and painful on objective demonstration, are rated a maximum 
of 10 percent disabling; otherwise, the scars are rated on 
the basis of limitation of function of the body part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-05 
(1999).  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, as is the case for 
superficial scars rated under Diagnostic Codes 7803 or 7804, 
a zero percent evaluation is assigned if the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

However, the medical evidence of record does not reflect 
clinical findings relative to the presence of scar 
inflammation, swelling, depression or ulceration on the 
recent VA examination conducted in 1997, notwithstanding the 
appellant's 


subjective complaints expressed in his pleadings and hearing 
testimony on appeal.  On the 1997 VA examination, it was 
specifically noted that none of the remaining war injury 
scars were even visible, and hence, the examiner could not 
comment on any degree of disability relative to their color, 
texture, sensitivity or dimensions.  The appellant was 
recently service connected for muscle group IX damage to his 
right hand as a result of his old shell fragment war wounds 
and, from review of the medical evidence, it appears that 
this disability is responsible for his present complaints of 
pain and limitation of function in his right hand.  
Accordingly, it is the opinion of the Board that a 
preponderance of the relevant evidence is against an 
increased evaluation for the residual scars from the shell 
fragment wounds.  There is simply no evidence of ratable 
impairment above the 10 percent schedular rating that has 
been assigned for this disability since 1948.  In this case, 
it is neither claimed by the appellant nor is there is any 
objective medical evidence showing residual complications 
from the old shell fragment wound scars described above which 
have been noted in the medical record as well healed and non 
adherent for many years.

Right Knee Disability

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of a knee joint.  Thereafter, a minimum disability 
rating of 30 percent is assigned, but any associated 
intermediate degrees of residual weakness, pain or limitation 
of motion may be rated by analogy pursuant to Diagnostic Codes 
5256, 5261, or 5262.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, a 
maximum schedular rating of 60 percent is applicable for 
postoperative residuals of a total knee replacement beyond the 
one-year implantation period.  38 C.F.R. Part 4, Diagnostic 
Code 5055 (1999).

Historically, the record reflects that the appellant was 
granted service connection for degenerative joint disease of 
the right knee by rating decision in February 1994.  At that 
time, his disability was assigned a noncompensable evaluation 
under Diagnostic 


Code 5257.  Service connection for the right knee was granted 
on a secondary basis to the appellant's service-connected left 
leg amputation due to the subsequent development of arthritis 
in the right knee caused by strain on use while compensating 
for the amputated left leg.  The noncompensable evaluation was 
made effective from the date of claim, February 11, 1993.  A 
March 1993 x-ray report indicated that the appellant had mild 
degenerative joint disease in the right knee.  The appellant 
appealed the initial rating assigned for this disability with 
the filing of his notice of disagreement in March 1994.

While the claim was pending on appeal, the medical record 
reflects that the appellant underwent arthroscopic surgery on 
his right knee in March 1994 for internal derangement with a 
torn medial meniscus.  Thereafter, he underwent a right total 
knee replacement in November 1994 at the Our Lady of Lourdes 
Hospital.  The procedure was performed without complications 
and it was reported that he did reasonably well with his 
postoperative recovery.  Specifically, progress notes 
indicated that he had zero to 95 degrees of motion in the 
right knee approximately two weeks after the surgery, and that 
by December 1994, he was doing well with excellent range of 
motion (-10 to 110 degrees of extension-flexion) and ability 
to do a fair amount of walking.  However, a progress report 
dated in February 1995 indicated that while he still had good 
range of motion, he was experiencing some clunking and 
discomfort in the knee.  On examination, the patellofemoral 
component was tracking properly and he had full extension with 
120 degrees of flexion.  In March 1995, it was noted that he 
was doing better, although it was stated on the progress 
report that injections for tender trigger points would help 
only for a few days at a time.  The appellant still complained 
of discomfort and persistent clunking sensation from the 
prosthesis when seen in March 1995.  He was advised, however, 
that he was going to experience some sensation in the 
prosthesis.  In April 1995, he was given three trigger point 
injections for his right knee.  Thereafter, when seen in 
September 1995, the appellant still complained of pain in his 
right knee, although he had complaints in other joints as 
well, specifically, his hip and low back.  It was noted that 
he was walking with a cane and that he was experiencing a lot 
of stress in 


his back as a result.  X-rays of the right knee were reported 
as normal.  A progress note dated in October 1995 indicated 
that his knees still had some clicking, but otherwise, his 
condition was unchanged.

On the basis of the above, a Hearing Officer awarded increased 
compensation for the appellant's right knee disability in 
December 1995, changing the description of the disability to 
right total knee replacement and assigning a 30 percent 
evaluation from February 11, 1993 to March 22, 1994.  
Thereafter, the Hearing Officer assigned staged ratings for 
the surgeries performed on the right knee in 1994:  a 100 
percent evaluation from March 23, 1994 to April 30, 1994 
(under 38 C.F.R. § 4.30 for the arthroscopy surgery); a 30 
percent evaluation from May 1, 1994 to November 14, 1994; a 
100 percent evaluation from November 15, 1994 through December 
31, 1995 (for convalescence under 38 C.F.R. § 4.30 following 
the November 1994 total knee replacement surgery, followed by 
the one year rating of 100 percent under Code 5055 for 
implantation of the prosthesis); and, a 30 percent rating from 
December 1, 1996.

The above-cited staged ratings were amended by rating decision 
in September 1998, to the extent that the RO assigned a 60 
percent rating under Code 5055 effective from December 1, 
1996, based on review of additional medical records, to 
include the report of a VA joints examination conducted in 
July 1997.  Clinical findings on that examination disclosed 
that he had crepitus with movement of the right knee and that 
his range of motion was from zero to 114 degrees on extension-
flexion.  He complained of pain in the right knee with giving 
way symptoms and loosening of the patellar.  A prior VA 
examination conducted in January 1996 showed essentially 
similar findings; he had 10 to 90 degrees of extension-flexion 
range of motion in the right knee with mild edema over the 
right patella.  X-rays showed that the prosthesis appeared 
satisfactory.

After having reviewed all of the relevant medical evidence, 
the Board is of the opinion that the appellant is 
appropriately rated for his service-connected right knee 
disability at the staged ratings presently assigned.  See 
Fenderson v. West, 12 Vet. 


App. 119 (1999).  Although the Board has considered the 
appellant's complaints of right knee pain, weakness, 
associated swelling and limited mobility with extended 
periods of standing or walking, noted throughout the record 
in this case, the Board assigns the greater weight of 
probative value to the objective medical evidence, in 
particular, the progress notes dated in 1994-95 and the VA 
orthopedic examinations conducted in 1996 and 1997.  Prior to 
the March 1994 arthroscopy procedure, there is no evidence of 
a greater deal of impairment in the right knee beyond that 
noted by the March 1993 x-rays which showed mild degenerative 
joint disease in the right knee.  Accordingly, a 
preponderance of relevant evidence is against assigning an 
increased rating above the 30 percent assigned from February 
11, 1993 to the day prior to his arthroscopy surgery, March 
22, 1994.  Similarly, there is no basis to award an increased 
rating above 30 percent for the period beginning with the end 
of his convalescence for the arthroscopy surgery and ending 
the day before he underwent the total knee replacement, 
specifically, May 1, 1994 to November 14, 1994.  The medical 
evidence of record is bereft of any findings showing ratable 
impairment in the right knee above the 30 percent level for 
this period, to include any associated impairment above the 
30 percent level provided under Codes 5256, 5261 and 5262.  
The latter diagnostic codes would require findings of 
ankylosis in extremely unfavorable position, extension 
limited to 30 degrees or higher, or nonunion of the tibia and 
fibula, none of which are shown by the medical evidence of 
record for the periods in question when the disability was 
rated 30 percent.

Thereafter, as detailed above, for the period after 
termination of the total ratings for the total right knee 
replacement, from January 1, 1996 to the present, the 
appellant is receiving the maximum schedular rating under 
Code 5055 of 60 percent based in large measure on the result 
of the 1996 and 1997 VA examinations which show that he 
continues to suffer from pain and mild swelling in the right 
knee with some limited range of motion.  Hence, there is no 
basis to award an increased rating under the schedular 
criteria from January 1, 1996 to the present.  Accordingly, 
the Board finds that the appellant's testimony and 
contentions, offered in conjunction with his claim for 
increased compensation benefits, are outweighed by the 
medical evidence cited above which has been found more 
probative to the issue on appeal and therefore, such 
contentions cannot serve to establish a finding of increased 
disability due to the service-connected right knee 
disability.

In light of the appellant's reported complaints of pain on 
motion of the right knee, the Board has also considered 
whether there is any additional functional impairment due to 
pain and/or weakness.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (1999).  Symptoms such as weakened movement and excess 
fatigability are to be considered as well under 38 C.F.R. 
§ 4.45 (1999).  However, while there was pain on motion of 
the right knee, the appellant has been assigned the maximum 
schedular evaluation of 60 percent under Code 5055 since 
January 1996 for the specific reason that he still has pain 
complaints and limited function in the right knee due to 
"chronic" post operative residuals of the total knee 
replacement caused by pain and weakness.  In view thereof, 
the Board finds no evidence of "additional" functional 
impairment as contemplated under 38 C.F.R. §§ 4.40, 4.45 that 
would warrant entitlement to an increased rating above the 60 
percent assigned for the post operative residuals of this 
total knee replacement.

Other Considerations Applicable to Both Increased Rating 
Claims

With respect to the aforementioned disabilities, the Board 
finds that the appellant's contentions and testimony offered 
in conjunction with his claim for increased compensation 
benefits are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to award higher 
ratings.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the appellant raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board 
finds that based on the evidence of record the currently 
assigned disability ratings accurately reflect the level of 
impairment pursuant to the schedular criteria.

It should be again emphasized that the diagnoses and clinical 
findings rendered on the recent 1996 and 1997 VA examinations 
are consistent with the appellant's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  There is no evidence of record showing 
that the appellant is qualified to render a medical diagnosis 
or opinion.  Hence, the medical evidence of record cited 
above specifically outweighs his views as to the etiology of 
his complaints and/or the extent of functional impairment 
caused by the disabilities in question.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Having found the preponderance of the evidence to be against 
entitlement to increased disability evaluations for the shell 
fragment wound scars and the right knee disability, it 
follows that the negative evidence is not in such a state of 
equipoise with the positive evidence as to otherwise allow 
the claim.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

Extraschedular Consideration

It is noted that the RO did not consider referral of these 
increased rating claims for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b) (1999).  Nevertheless, the 
Board does not find that a remand is in order with respect to 
extraschedular consideration as it has not been claimed by 
the appellant or inferred by his contentions, and it does not 
appear from review of the medical evidence, that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the U. S. Court of 
Appeals for Veterans Claims (the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is obligated to seek out all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.  Consequently, the 
Board will consider whether this case warrants the assignment 
of extraschedular ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's 
disabilities are not deemed to be inadequate.  As fully 
detailed above, the medical evidence does not reflect that 
the appellant's disabilities warrant entitlement to increased 
compensation for the levels assigned under the schedular 
criteria and hence, it does not appear that the appellant has 
"exceptional or unusual" disabilities. With regard to the 
right knee, the appellant has undergone surgeries on multiple 
occasions since 1994, but his total knee replacement has been 
assigned total ratings for convalescence and implantation of 
a prosthesis under the schedular criteria.  Hence, the mere 
fact that he has required hospitalizations for this 
disability does not bring it outside of the regular schedular 
standards.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent past for 
the old shell fragment wound scars at issue herein.  In 
addition, while the appellant is not shown to be presently 
employed, the record reflects that he stopped working many 
years ago due to the disabling residuals of his service-
connected left leg disability.  Hence, there appears to be no 
specific evidence of "marked interference" in employment as 
a result of the shell fragment wound scars and right knee 
disabilities.

Thus, in the absence of any evidence which actually shows 
that these disabilities are exceptional or unusual such that 
the regular schedular criteria are inadequate to rate them, 
an extraschedular rating is not in order.


II.  Service Connection Claims

Background

Service medical records are negative for any complaints, 
findings, or diagnoses of any disorders of the shoulders 
(other than the shell fragment wounds), cervical spine, or 
the kidneys.

Medical records from the post service period reflect initial 
treatment and evaluation for neck and shoulder pain 
complaints in 1973.  Reports from Dr. Landry indicated that 
the appellant underwent rotator cuff tear repair surgery on 
his left shoulder in March 1974.  VA hospital reports 
indicated that the appellant was treated for a possible 
rotator cuff tear in his right shoulder and cervical 
spondylosis in May 1975.  He underwent an arthroplasty 
procedure on his right shoulder at a VA hospital in March 
1976, at which time he reported a 10 year history of 
complaints of bilateral shoulder pain.  He was also diagnosed 
at that time with cervical spondylosis during that period of 
hospitalization.  Medical records obtained from the Social 
Security Administration indicated that he was diagnosed with 
cervical osteoarthritis in the early 1970's per reports from 
Dr. Landry.

More recent post service medical records indicated that the 
appellant was treated for complaints of neck pain of many 
years duration in 1992 and that he was diagnosed with 
degenerative joint disease of the right shoulder by way of an 
x-ray taken in March 1993.  In addition, these records 
indicated that he underwent a rotator cuff tear repair 
procedure for the right shoulder in June 1997 under the care 
of the aforementioned Dr. Landry.  An MRI taken in April 1997 
showed a large tear involving the anterior one-third to one-
half aspect of the supraspinatus tendon in the right 
shoulder.  Following the procedure, however, x-rays taken in 
August 1997 showed a normal study of the left shoulder and an 
otherwise normal study of the right shoulder except for the 
presence of orthopedic screws in the proximal metaphysis of 
the right humerus.  X-rays taken in August 1997 also showed 
cervical spondylosis in the cervical spine.  In addition, a 
VA examination conducted in August 1997 included a diagnosis 
of various radiculopathies of the cervical and lumbar spines, 
clinically mild in severity.  The appellant relates the 
problems with his shoulders and neck to his long-term use of 
crutches for his service-connected left leg amputation 
disability in the years after service.

In a statement dated in October 1995, Dr. Landry opined that 
the appellant's problems with ulnar neuritis in the upper 
extremities was due to his old war injuries.   He clarified 
his statement in May 1997 at which time he specifically 
pointed to the appellant's chronic use of crutches for his 
left leg disability as the etiology of his ulnar nerve 
condition.  Service connection for ulnar neuropathy in both 
arms was granted by rating decision in September 1998.  
Service connection for the left shoulder rotator cuff repair 
was previously denied by final decision of the Board in April 
1978.

Regarding the kidney disorder, medical records dated in 1996 
from Dr. Graffagnino indicated that the appellant had chronic 
kidney stones and voiding dysfunction.  The appellant claims 
that the many surgeries he has had over the years for his 
service-connected disabilities have led to these voiding 
problems and the subsequent onset of kidney disease.  In 
support of his claim, he points to service medical records 
which indicated in nurse's notes that he had not voided since 
an operation was performed in 1945 for treatment of his war 
injuries.

Right Shoulder, Cervical Spine and Kidney Disorder

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Applicable regulatory authority provides that a disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  However, where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the appellant's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  See Jones v. 
West, 12 Vet. App. 383 (1999) (quoting Reiber v. Brown, 7 
Vet. App. 513 (1995)). 

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Considering the facts outlined above, the Board concludes 
that the appellant has not submitted evidence sufficient to 
render his claim of secondary service connection well 
grounded for the disorders involving his right shoulder, 
cervical spine and kidneys.  Jones, 12 Vet. App. 383.  He 
clearly has current disabilities for each, but the evidence 
does not establish a cause-and-effect relationship between 
any of these disorders and his service-connected war injuries 
or treatment for same.  In this case, the appellant's 
contentions are not sufficient to well ground this claim 
under the standard set forth in Jones, supra, because the 
question to be resolved concerns the etiology of right 
rotator cuff tear, the cervical spondylosis and the voiding 
dysfunction and/or kidney stones.  Therefore, competent 
medical evidence must show that the a service-connected 
disability caused or aggravated one of these disorders.  A 
mere allegation of a direct cause-and-effect relationship, 
as, for example, in the case of one claiming that the reason 
he/she fell down a flight of stairs and injured the right 
knee was due to weakness in the service-connected left leg, 
will not suffice to well ground this claim.

Regarding the second criteria under Jones, supra, there is 
nothing in the service medical records suggesting in any way 
that his war wounds or treatment for same were causing any 
problems with his right shoulder, neck or his kidneys; while 
it appears that he did indeed have some voiding dysfunction 
during a period of hospitalization in 1945, that condition 
was not then related to his war injuries or shown to be 
chronic upon discharge.  Following service, there is no 
mention of these disorders until many years after service and 
there is nothing in the clinical treatment records for same 
which relate their etiology to the use of crutches for the 
service-connected left leg disability (for the shoulders and 
neck) or to repeated hospitalization for treatment of his war 
wounds (for the onset of voiding dysfunction/kidney stones).

Further, a cause-and-effect relationship between the right 
shoulder and neck disorders and a service-connected 
disability is not established by all the evidence associated 
with record during the course of this lengthy appeal.  Dr. 
Landry's statements dated in 1995 and 1997, when read 
together, make clear that he only related the appellant's 
ulnar nerve problems in his right and left arms to the 
chronic use of crutches.  Service connection has since been 
established for the ulnar nerve disorders, based in large 
part on the medical opinions of Dr. Landry.  However, there 
is nothing in these statements which specifically relates the 
appellant's problems with the rotator cuff tear injury in 
1976 or the cervical spondylosis to the old war injuries or 
treatment for same, including long-term use of crutches.

Hence, these medical records do not actually support a 
secondary service connection theory of entitlement in that 
there is no evidence suggesting that the war wounds or 
treatment for same caused or aggravates the disorders 
involving the right shoulder, neck and kidneys.

Accordingly, under the standard set forth by the Court in 
Jones, supra, these claims are not well grounded.  Moreover, 
the Board notes that under the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) (aggravation of non service-
connected disability by service-connected disability as a 
basis for an entitlement under 38 C.F.R. § 3.310(a)), there 
is no medical evidence which supports a theory that a 
service-connected disability aggravated one or more of the 
disorders claimed.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim).

The Board has considered the appellant's contentions and 
hearing testimony; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between the 
disability and a service-connected disorder.  Espiritu, 
2 Vet. App. 492 (1992).  As indicated above, his lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make these claims plausible or possible.  
38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. App. at 92, 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to a 
claim, including no duty to provide a medical examination.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (where the claim is not well grounded, VA is 
under no duty to provide the veteran with an examination); 
see also Morton v. West, 12 Vet. App. 477 (1999) (if a well-
grounded claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claims considered herein plausible 
or well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  The Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, the Board must deny the appellant's claims 
seeking entitlement to service connection for right shoulder, 
cervical spine and kidney disorders as not well grounded.  
See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to these issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

Left Shoulder

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In order to reopen a claim which 
has been previously finally denied by the Board, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for a left shoulder 
disorder (residuals of a rotator cuff tear) was denied by the 
Board in April 1978.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  In its decision of April 1978, the 
Board discussed the evidence then of record and concluded, in 
essence, that the medical 
evidence did not establish a secondary relationship between 
the onset of the appellant's left shoulder rotator cuff tear 
in 1973 and any disorder treated in service, to include the 
long-term use of crutches during and after service for the 
service-connected left leg amputation disability.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the Court of Appeals for Veterans 
Claims impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has stated that a review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).  No prejudice to the appellant is exercised by the 
Board's appellate disposition herein for two reasons: (1) the 
December 1998 supplemental statement of the case provided 
notice of the applicable law and regulations pertaining to 
new and material evidence, specifically 
38 C.F.R. § 3.156, and, (2) in accord with Fossie, supra, the 
Board's review of the claim is under the more flexible Hodge 
standard.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited law, judicial precedent and facts for 
consideration, the Board will not reopen this claim.  When 
read together with the appellant's contentions on appeal, the 
Board concludes that the evidence submitted or associated 
with the record since the April 1978 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  As alluded to above, the 
medical reports from VA and Dr. Landry associated with the 
record since the 1978 decision do not in any manner relate 
the appellant's problems with his left shoulder that were 
first treated in the early 1970's, many years after service, 
to any disorder treated in service, to include his use of 
crutches for his left leg amputation disability.  Hence, the 
evidence now before the Board is essentially cumulative of 
evidence previously before it in April 1978.  Accordingly, it 
provides no basis to reopen this claim.

With respect to the above, the Board finds that the 
appellant's pleadings, statements of records, etc., to 
include his claim to reopen, notice of disagreement, 
substantive appeal, and his hearing testimony, essentially 
reiterate his previously considered contentions with respect 
to the claimed left shoulder disorder, and as such are not 
considered to be new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  To the extent that he contends that he has a 
disability that was either incurred in or aggravated during 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to the claim and therefore, are 
deemed to be not material.  See Pollard v. Brown, 6 Vet. App. 
11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to not be competent evidence for 
such purpose, and thus not material); see also, Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a left shoulder 
disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette, supra, which 
depends further upon VA having notice that relevant evidence 
may exist or could be obtained.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration).  In this case, there is nothing in the record 
that suggests the existence of available evidence that might 
provide a basis to reopen this claim.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).


ORDER

Entitlement to an increased rating for the appellant's shell 
fragment wound scars of the right shoulder, right wrist, 
right hand and left pectoral region is denied.

Entitlement to higher disability evaluations for the various 
staged ratings assigned for the appellant's right knee 
disability since the initial grant of service connection is 
denied.

Entitlement to service connection for a right shoulder 
disorder, cervical spine disorder and a kidney disorder are 
denied, as the claims are not well grounded.

New and material evidence sufficient to reopen a claim for 
service connection for a left shoulder disorder not having 
been submitted, the benefit sought on appeal remains denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

